Per Curiam.

A nonsuit was ordered at the trial, the judge
being then of opinion, that the written memorandum signed by the defendant was not sufficient to sustain the action, there being no obligation on the other party to do any thing which might form a consideration for the promise by the defendant; but we are all of opinion, that the acceptance of the contract by the plaintiffs and the execution of it in part by receiving *406the apprentice, created an obligation on their part to maintain aQd instruct the defendant’s son. The want of a counterpart is not a valid objection. It might put the defendant to a disadvantage in regard to proof; but it does not affect the consideration. It is clear, that where one makes a grant to anoth cr, which is accepted, and by the instrument something is to be done by the grantee, the grantor may compel performance.
This is not a contract under the statute respecting apprentices, but a contract by a father for the services of his minor son, which he has a right to dispose of.

New trial granted.